DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal brief filed on 03/19/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FONYA M LONG/               Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                         





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rankers (US 20110009813A1) in view of Kim et al. (hereinafter Kim) (US 2015/0094111 A1).
Claim 1 has been amended now to recite a state controlling device for controlling an operating state of at least one medical device for a combined therapy of a patient by the interaction of at least two medical devices in a medical data network, wherein a first medical device is configured to detect physiological measured values of a patient in an operating state of a combined therapy, further to generate an information signal on the basis of the physiological measured values as well as to provide the information signal via the data network, and wherein a second medical device has an actuator for physiologically influencing the patient and is further configured to select at least one operating parameter of the actuator as a function of the information signal of the first medical device, which is received via the data network, in the operating state of the combined therapy, wherein the state controlling device comprises: 
a data network interface (Rankers teaches “insulin infusion pump 102 may be suitably configured to control itself via its native user interface.” in par. 64); 
(Rankers teaches “obtaining a user input at the wireless controller device, the user input corresponding to a request to initiate a command that influences therapy delivered by the medical device.” in par. 14); 
an optical display unit for outputting information to the user (Rankers teaches “a medical device having a display element,…” in abstract); and 
a control unit (Rankers; fig. 1, element 102 “integrated controller”) configured: 
upon receipt of a confirmation signal from the input unit, to send a request message to the second medical device, which indicates a request to activate the operating state of the combined therapy in the second medical device, wherein the combined therapy is configured to be carried out via at least the first medical device and the second medical device (Rankers teaches “Each wireless controller device 106 facilitates remote programming, configuration, and activation of therapy-delivering operations carried out by insulin infusion pump 102. In addition, a wireless controller device 106 could serve as a remote monitor of infusion pump 102 (and possibly other devices within insulin infusion system 100). A number of features, functions, and technologies associated with wireless controller devices 106 are described in detail below.” in par. 71).

Rankers teaches “A method of coordinating control commands in a medical device system” in par. 10, but fails to expressly teach “a control unit configured: to determine a current joint assignment of the first medical device and of the second medical device to a common group in the data network on the basis of data messages received via the data network interface; and to display to the user the current joint assignment of the first and second medical devices to the group via the display unit in case of a positive result of the determination”. However, this feature is well known in the art, as evidenced by Kim.
available for inclusion in the work group. Such device credentials can be a unique device identifier, such as a MAC (media access control) address, a token, authenticity certificates, and/or a uniquely assigned identifier that is stored and available for lookup by the network device 200. In addition, authentication may involve passwords, encrypted keys, and/or any other mechanism for confirming the identity of the devices.” in par. 23, “the network device 200 may also determine the functionality of each one of the identified working devices 108. Determination of the functionality of a working device 108 may be based on stored information associated with the unique ID of a respective device, such as a look up table or database. In addition, or alternatively, determination of functionality may be based on queries of the respective device, and/or information supplied by the respective device. Alternatively, or in addition, a predetermined list of working devices 108 may be used to determine/confirm that a device includes functionality that is desired to be associated with the temporary work group. For example, in the case of a medical procedure such as a cardiac operation, a list of medical devices may be pre-identified as being needed for such a procedure. Accordingly, those working devices 108 that are included in the list may be associated with the temporary work group. In another example, the network device 200 may determine the functionality of a particular medical device by confirming that the particular medical device is identified in the list, such as by a unique ID, as being needed for the medical procedure.” in par. 26 and “the functionality of the working devices 108 may be selectively and dynamically modified, added and/or changed so that the working devices 108 cooperatively function within the temporary work group” in par. 29.
(Kim; par. 26).

As per claim 2, Rankers discloses a state controlling device in accordance with claim 1, wherein:
the request message is a first request message (Rankers teaches “the user input corresponding to a request to initiate a command that influences therapy delivered by the medical device. In response to the user input, the method checks a synchronization status between the wireless controller device and the medical device.” in par. 14); and 
the control unit is further configured to send a second request message, which indicates a request to activate the operating state of the combined therapy in the first medical device, to the first medical device in the presence of the confirmation signal (Rankers teaches “the user input corresponding to a request to initiate a command that influences therapy delivered by the medical device. In response to the user input, the method checks a synchronization status between the wireless controller device and the medical device.” in par. 14).

Claim 3 recites a state controlling device in accordance with claim 1, further comprising a memory unit configured to provide a medical device data set, which indicates for a combined therapy type a corresponding set of medical device types necessary for the combined therapy type, wherein the control unit is further configured: 
to determine on the basis of the data set and of the data messages received whether a corresponding medical device of the common group is currently assigned for each indicated medical device type from the set; and 

Rankers fails to expressly teach “to determine on the basis of the data set and of the data messages received whether a corresponding medical device of the common group is currently assigned for each indicated medical device type from the set; and 
in case no corresponding medical device is currently assigned to the common group for at least one of the indicated medical device types, to display to the user via the optical display unit the particular necessary, indicated medical device types to which no corresponding medical device is currently assigned in the common group”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “Selectively identified working devices can be associated with the temporary work group based on a second predetermined criteria that includes a respective relative location of the working devices and respective functionality of the working devices.” in abstract and “Membership in the temporary work groups may be dynamically adjusted by changing the connectivity of the devices. Initial formation and dynamic adjustment of the membership in the temporary work groups may be based on predetermined criteria such as proximity, credentials, geographic location of the devices, relative location of the devices, and/or functionality of the respective devices. Such temporary work groups may be established temporarily to fulfill a need during a work group session, and then disbanded. Devices that are associated in a temporary working group may also have sub-associations with other devices that can fulfill some or all of the predetermined criteria for membership in the temporary work group. Establishment of such temporary work groups may provide a highly reliable and secure In par. 9.
Kim also teaches “If, at block 406 it is determined that the proximity of the device meets the first predetermined criteria, the network device 200 may authenticate the device as another of the first predetermined criteria at block 412. If the device cannot be authenticated, the device fails to meet the first predetermined criteria, and the operation returns to block 408. If the device can be authenticated, the device is identified as one of a number of working devices that are available for inclusion in the temporary work group at block 414 since it meets the first predetermined criteria of this example operation. In other examples of operation, additional criteria, as previously discussed may be included in the first predetermined criteria.” in par. 59 (Examiner considers that the functionality can be the first predetermined criteria).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kim with the motivation of to leverage use of the devices in different activities (Kim; par. 9).

As per claim 4, Rankers discloses a state controlling device in accordance with claim 3, wherein the control unit is further configured to prevent the sending of the request message as a function of an input signal of the input unit (Rankers; par. 144).

Claim 5 recites a state controlling device in accordance with claim 3, wherein the control unit is further configured: 
to identify at least one additional medical device from the data network, which is potentially considered for the combined therapy type, on the basis of the medical device data set and the data 
Rankers fails to expressly teach “the control unit is further configured: to identify at least one additional medical device from the data network, which is potentially considered for the combined therapy type, on the basis of the medical device data set and the data messages received; and to display the at least one additional medical device to the user via the optical display unit”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “The network device 200 may determine if the device is in a predetermined geographic proximity of the AP 104 as one of the first predetermined criteria at block 406. The predetermined geographic proximity may be based on signal strength, GPS coordinates, communication latency being below a predetermined criteria, or any other analysis to determine geographic location proximity. If the device is not within the predetermined geographic location proximity, the network device 200 may cease communication with the device and seek to communicate with additional devices at block 408. If there are additional devices with which to communicate at block 408 and working devices are needed for the temporary work group, the operation may return to block 404” in par. 58, “a user interface 206” in par. 18 and ”data output and data input arrangements may be established, such as types of data, frequency of transmittal/receipt, units, or any other data related parameters.” in par. 28.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kim with the motivation of find available devices-“If the device is not within the predetermined geographic location proximity, the network device 200 may cease communication with the device and seek to communicate with additional devices” (Kim; par. 58).
As per claim 6, Rankers discloses a state controlling device in accordance with claim 5, wherein the control unit is further configured: 
to determine information related to an availability of the at least one additional medical device on the basis of the data messages received (Rankers; par. 76); and 
to display the information to the user via the display unit (Rankers; par. 76).

As per claim 7, Rankers discloses a state controlling device in accordance with claim 5, wherein the control unit is further configured to perform an assignment of the at least one additional medical device to the common group as a function of an input signal.
Rankers fails to expressly teach “wherein the control unit is further configured to perform an assignment of the at least one additional medical device to the common group as a function of an input signal”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “The user interface 206 may provide, for example, buttons, indicators lights and other such user operated devices and mechanisms capable of providing signals to the network device 200 when actuated by a user. In addition, the user interface 206 may provide for remote or local generation and/or population of a graphical user interface that allows for setup and maintenance of the network device 200, which can include authorization of devices for inclusion in the temporary work group.” in par. 20.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kim with the motivation of find available devices-“If the device is not within the predetermined geographic location proximity, the network device 200 may cease communication with the device and seek to communicate with additional devices” (Kim; par. 58).
As per claim 8, Rankers discloses a state controlling device in accordance with claim 3, wherein the control unit is configured: to identify a plurality of additional medical devices from the data network, which are not yet assigned to the common group but are potentially considered for the combined therapy type on the basis of the data messages received; and to display via the display unit the plurality of additional medical devices in an order that depends on a predefined criterion (Rankers; par. 76).

Rankers fails to expressly teach “the control unit is configured: to identify a plurality of additional medical devices from the data network, which are not yet assigned to the common group but are potentially considered for the combined therapy type on the basis of the data messages received; and to display via the display unit the plurality of additional medical devices in an order that depends on a predefined criterion”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “The user interface 206 may provide, for example, buttons, indicators lights and other such user operated devices and mechanisms capable of providing signals to the network device 200 when actuated by a user. In addition, the user interface 206 may provide for remote or local generation and/or population of a graphical user interface that allows for setup and maintenance of the network device 200, which can include authorization of devices for inclusion in the temporary work group.” in par. 20 and “the network device 200 may employ any of several approaches to manage a local AP 104 to provide intelligent selection and control of a temporary work group. For example, in a medical facility setting, the network device 200 may identify various medical devices as being available for inclusion in a temporary work group based on parameters within the first predetermined criteria 224 such as proximity of the devices to an access point and authentication of devices” in par. 21. 
(Kim; par. 58).

As per claim 9, Rankers discloses a state controlling device in accordance with claim 1, wherein: the medical device data set indicates respective, corresponding sets of a plurality of necessary medical device types for respective combined therapy types; and the control unit is configured: to display the respective combined therapy types to the user via the display unit; and to determine a selection of a certain combined therapy type as a function of an input of the user via the input unit (Rankers; par. 74, 76).

As per claim 10, Rankers discloses a state controlling device in accordance with claim 1, further comprising a memory unit configured to provide an identification data set, which indicates one or more identities of respective authorized users, wherein the control unit is configured: 
to receive an input signal, which indicates an identity of the user, via the input unit or another input unit (Rankers; par. 29); and 
to control the input unit such that the control unit makes a possibility of input into the input unit for generating the confirmation signal dependent on a comparison of the identification data set and the input signal, which indicates the identity of the user (Rankers; par. 29).

As per claim 11, Rankers discloses a state controlling device in accordance with claim 10, wherein the control unit is configured to make possible an input, for generating the confirmation signal in case of a positive result of the comparison, for a predefined duration only (Rankers; par. 29).

As per claim 12, Rankers discloses a state controlling device in accordance with claim 1, wherein the request message indicates at least one predefined value relative to at least one operating parameter of the actuator (Rankers; par. 18).

As per claim 13, Rankers discloses a state controlling device in accordance with claim 3, wherein: the medical device data set further indicates for at least one combined therapy type at least one predefined condition, which must be met during the course of a combined therapy type; and the control unit is configured to indicate the predefined condition in the request message (Rankers; par. 18).

As per claim 14, Rankers discloses a state controlling device in accordance with claim 13, wherein the control unit is configured: 
to check whether the predefined condition is met on the basis of data messages received via the data interface (Rankers; par. 18); and 
if the result of the checking is negative, to send at least one request message to the first medical device or to the second medical device or to both the first medical device and the second medical device, wherein this request message indicates a request to terminate the operating state of the combined therapy (Rankers; par. 139).

Claim 15 has been amended now to recite a medical device for a medical data network, the medical device comprising: 
an actuator for physiologically influencing a patient (Rankers teaches “medical device such as an infusion pump” in par. 59-Examiner considers that an actuator is a part of an infusion pump); 
a data network interface (Rankers teaches “insulin infusion pump 102 may be suitably configured to control itself via its native user interface.” in par. 64); and 
a control unit configured to for control the actuator and the control unit is configured: to select an operating parameter of the actuator as a function of at least one information signal received via the data network interface from another medical device; and to activate an operating state of a combined therapy in the medical device upon receipt of a request message, wherein the combined therapy is carried via the medical device and the another device (Rankers teaches “Each wireless controller device 106 facilitates remote programming, configuration, and activation of therapy-delivering operations carried out by insulin infusion pump 102. In addition, a wireless controller device 106 could serve as a remote monitor of infusion pump 102 (and possibly other devices within insulin infusion system 100). A number of features, functions, and technologies associated with wireless controller devices 106 are described in detail below.” in par. 71).

As per claim 16, Rankers discloses a medical device in accordance with claim 15, wherein the control unit is further configured to end the operating state of the combined therapy in the medical device upon receipt of another request message (Rankers; par. 139).

As per claim 17, Rankers discloses a medical device in accordance with claim 15, wherein the control unit is further configured: 
(Rankers; par. 18); 
to check whether the predefined condition is met on the basis of data messages received via the data interface or to check whether the predefined condition is met on the basis of medical device sensor signals from sensors of the medical device or to check whether the predefined condition is met on the basis of data messages received via the data interface and on the basis of medical device sensor signals from sensors of the medical device (Rankers; par. 18); and 
to end the operating state of the combined therapy if the result of the checking is negative (Rankers; par. 139).

As per claim 18, Rankers discloses a medical device in accordance with claim 15, wherein: the control unit is further configured to send, if the result of the checking is negative, at least one request message to at least one other network device of the data network; said at least one request message indicates a request to end the combined therapy (Rankers; par. 139).

New added claim 19 recites a system, comprising: 
a first medical device (Rankers; abstract); 
a second medical device (Rankers; abstract); 
a medical data network (Rankers; abstract); 
a state controlling device for controlling an operating state of at least one of the first medical device and the second medical device for a combined therapy of a patient by the interaction of at least the first medical device and the second medical device in the medical data network, wherein the first medical device is configured to detect physiological measured values of a patient in an operating state (Rankers; abstract, col. 10, 14), wherein the state controlling device comprises: 
a data network interface (Rankers; par. 64); 
an input unit for inputs of a user (Rankers; par. 29); 
an optical display unit for outputting information to the user (Rankers; par. 76); and 
a control unit configured: 
upon receipt of a confirmation signal from the input unit, to send a request message to the second medical device, which indicates a request to activate the operating state of the combined therapy in the second medical device such that the combined therapy is carried out via the first medical device and the second medical device (Rankers teaches “Each wireless controller device 106 facilitates remote programming, configuration, and activation of therapy-delivering operations carried out by insulin infusion pump 102. In addition, a wireless controller device 106 could serve as a remote monitor of infusion pump 102 (and possibly other devices within insulin infusion system 100). A number of features, functions, and technologies associated with wireless controller devices 106 are described in detail below.” in par. 71).
Rankers teaches “A method of coordinating control commands in a medical device system” in par. 10, but fails to expressly teach “a control unit configured: to determine a current joint assignment of the first medical device and of the second medical device to a common group in the data network on the basis of data messages received via the data network interface; and to display to the user the current joint assignment of the first and second medical devices to the group via the display unit in case of a positive result of the determination”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “Authentication of the devices may involve confirming the identity of the devices using device credentials or other mechanisms for verification that only authorized devices are identified as available for inclusion in the work group. Such device credentials can be a unique device identifier, such as a MAC (media access control) address, a token, authenticity certificates, and/or a uniquely assigned identifier that is stored and available for lookup by the network device 200. In addition, authentication may involve passwords, encrypted keys, and/or any other mechanism for confirming the identity of the devices.” in par. 23, “the network device 200 may also determine the functionality of each one of the identified working devices 108. Determination of the functionality of a working device 108 may be based on stored information associated with the unique ID of a respective device, such as a look up table or database. In addition, or alternatively, determination of functionality may be based on queries of the respective device, and/or information supplied by the respective device. Alternatively, or in addition, a predetermined list of working devices 108 may be used to determine/confirm that a device includes functionality that is desired to be associated with the temporary work group. For example, in the case of a medical procedure such as a cardiac operation, a list of medical devices may be pre-identified as being needed for such a procedure. Accordingly, those working devices 108 that are included in the list may be associated with the temporary work group. In another example, the network device 200 may determine the functionality of a particular medical device by confirming that the particular medical device is identified in the list, such as by a unique ID, as being needed for the medical procedure.” in par. 26 and “the functionality of the working devices 108 may be selectively and in par. 29.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kim with the motivation of to determine the functionality of a particular medical device (Kim; par. 26).

New added claim 20 recites a system in accordance with claim 1, wherein the state controlling device further comprises a memory unit configured to provide a medical device data set, which indicates for a combined therapy type a corresponding set of medical device types necessary for the combined therapy type, wherein the control unit is further configured: 
to determine on the basis of the data set and of the data messages received whether a corresponding medical device of the common group is currently assigned for each indicated medical device type from the set; and 
in case no corresponding medical device is currently assigned to the common group for at least one of the indicated medical device types, to display to the user via the optical display unit the particular necessary, indicated medical device types to which no corresponding medical device is currently assigned in the common group.
Rankers fails to expressly teach “to determine on the basis of the data set and of the data messages received whether a corresponding medical device of the common group is currently assigned for each indicated medical device type from the set; and 
in case no corresponding medical device is currently assigned to the common group for at least one of the indicated medical device types, to display to the user via the optical display unit the particular necessary, indicated medical device types to which no corresponding medical device is currently assigned in the common group”. However, this feature is well known in the art, as evidenced by Kim.
In particular, Kim discloses “Selectively identified working devices can be associated with the temporary work group based on a second predetermined criteria that includes a respective relative location of the working devices and respective functionality of the working devices.” in abstract and “Membership in the temporary work groups may be dynamically adjusted by changing the connectivity of the devices. Initial formation and dynamic adjustment of the membership in the temporary work groups may be based on predetermined criteria such as proximity, credentials, geographic location of the devices, relative location of the devices, and/or functionality of the respective devices. Such temporary work groups may be established temporarily to fulfill a need during a work group session, and then disbanded. Devices that are associated in a temporary working group may also have sub-associations with other devices that can fulfill some or all of the predetermined criteria for membership in the temporary work group. Establishment of such temporary work groups may provide a highly reliable and secure communication environment in which devices may be associated and unassociated as needs change in order to leverage use of the devices in different activities while maintaining a secure, low latency communication environment.” In par. 9.
Kim also teaches “If, at block 406 it is determined that the proximity of the device meets the first predetermined criteria, the network device 200 may authenticate the device as another of the first predetermined criteria at block 412. If the device cannot be authenticated, the device fails to meet the first predetermined criteria, and the operation returns to block 408. If the device can be authenticated, the device is identified as one of a number of working devices that are available for inclusion in the temporary work group at block 414 since it meets the first predetermined criteria of this example operation. In other examples of operation, additional criteria, as previously discussed may be included in the first predetermined criteria.” in par. 59 (Examiner considers that the functionality can be the first predetermined criteria).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kim with the motivation of to leverage use of the devices in different activities (Kim; par. 9).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Computer-Implemented Method, System, and Apparatus for Electronic Patient Care” (US 20140180711 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626